Case 0:19-cv-61780-FAM Document 10 Entered on FLSD Docket 08/26/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-cv-61780-MORENO

  EMILY FULLER,

         Plaintiff,

  vs.

  DOC POPCORN, LLC,
  a foreign limited liability company,

        Defendant.
  _____________________________________/

        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Plaintiff EMILY FULLER, through undersigned counsel and pursuant to Rule 41(a)(1)(A)

  of the Federal Rules of Civil Procedure, hereby gives notice of her voluntary dismissal, without

  prejudice, of the above-styled case against Defendant, Doc popcorn, LLC.

         DATED: August 26, 2019

  RODERICK V. HANNAH, ESQ., P.A.                      LAW OFFICE OF PELAYO
  Counsel for Plaintiff                               DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                    Co-Counsel for Plaintiff
  Plantation, FL 33324                                4640 N.W. 7th Street
  T. 954/362-3800                                     Miami, FL 33126-2309
  954/362-3779 (Facsimile)                            T. 305/266-9780
  Email: rhannah@rhannahlaw.com                       305/269-8311 (Facsimile)
                                                      Email: pduran@pelayoduran.com


  By____s/ Roderick V. Hannah __                      By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                  PELAYO M. DURAN
        Fla. Bar No. 435384                                 Fla. Bar No. 0146595
Case 0:19-cv-61780-FAM Document 10 Entered on FLSD Docket 08/26/2019 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 26th day of August, 2019, a true and correct copy of the

  foregoing has been filed with the Clerk of Court using CM/ECF. I also certify that the foregoing

  document is being served this day on the parties as listed in the below Service List via transmission

  of Notices of Electronic Filing generated by CM/ECF.

  Justin C. Sorel, Esq.
  COLE SCOTT KISSANE
  222 Lakeview Avenue, Suite 120
  West Palm Beach, FL 33401
  (561) 383-9229
  E-mail: justin.sorel@csklegal.com

  Attorneys for Defendant
  Doc Popcorn, LLC

                                                /s/ Roderick V. Hannah
                                                    Roderick V. Hannah




                                                   2
